JUSTICE LUND, specially concurring: I concur with Justice Green’s opinion. If a contrary conclusion is reached, what implied obligation is placed upon the notified broker or agent? Must the broker or agent also notify the insured? If so, how must the notice be given — by personal contact, by phone, by mail? If by mail, by what kind of mail? Are we, by judicial fiat, going to create a new cause of action in favor of a nonpaying insured against a broker or agent who fails to give additional notice? If so, perhaps we should write our own legislation dictating responsibility of brokers and agents and adopt it in our decision!